Exhibit 10.29

YRC WORLDWIDE INC.

RESTRICTED STOCK AGREEMENT

 

Participant:    Date of Grant:    Number of Shares of Restricted Stock:   
[            ] shares of the YRC Worldwide Inc.’s common stock Vesting Schedule:
   [            ] of the shares of Restricted Stock will vest on each of the
following dates: [            ] Restricted Stock Award pursuant to Section
[            ] of Employment Agreement: [For grants pursuant to an Employment
Agreement]    The shares of Restricted Stock subject to this Restricted Stock
Agreement are granted pursuant to Section [            ] of the Employment
Agreement dated [            ], by and between the Company and the Participant.

Grant of Restricted Stock

The above-named Participant is hereby granted the above number of shares of YRC
Worldwide Inc.’s $0.01 par value per share common stock in accordance with the
Vesting Schedule described above, subject to the other terms and conditions
described in this Restricted Stock Agreement (this “Agreement”).

By your acceptance of the Restricted Stock set forth in this Agreement, you
agree that the Restricted Stock is granted under and governed by the terms of
the YRC Worldwide Inc. 2011 Incentive and Equity Award Plan or any successor
thereto (the “Plan”), this Agreement, and the Terms and Conditions of Restricted
Stock Agreements for Employees attached to this Agreement.

You further acknowledge and agree that (i) you have received, reviewed and
understand the Plan, including the provisions that the Compensation Committee’s
decision on any matter arising under the Plan is conclusive and binding, and
(ii) this Agreement amends and supersedes any other agreement or statement, oral
or written, in its entirety regarding the vesting or holding period of the
Restricted Stock.

 

        YRC Worldwide Inc.       Acceptance of Participant         By          
                                                                     
                                                      Title           
Print                                                                     
                                             

 

 

You agree that your acceptance of this Agreement may be evidenced either by your
signature above or by your electronic acceptance through the award
administrator’s website (as of the date of grant, the administrator is
Fidelity).



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

TERMS AND CONDITIONS

RESTRICTED STOCK AGREEMENTS FOR EMPLOYEES

These Terms and Conditions are applicable to Restricted Stock Agreements (the
“Restricted Stock”) granted to Employees pursuant to the YRC Worldwide Inc. 2011
Incentive and Equity Award Plan or any successor thereto (the “Plan”).

 

1. Acceleration of Vesting. Notwithstanding the provisions of the vesting
schedules provided in the Participant’s Restricted Stock Agreement, the
Restricted Stock shall vest and be paid as provided in this Section 1 upon the
following circumstances:

 

  1.1 Death or Permanent and Total Disability. If the Participant dies or is
deemed to be “permanently and totally disabled” (as defined herein) while in the
employ of the Company or an Affiliate and prior to the time the shares of
Restricted Stock vest and are paid, the Restricted Stock shall become fully
vested and all transfer restrictions thereon shall lapse. For purposes of this
Section, the Participant shall be considered “permanently and totally disabled”
if the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. The
existence of a permanent and total disability shall be evidenced by such medical
certification as the Secretary of the Company shall require and as the Committee
approves.

 

  1.2 Change of Control of the Company. If a “Change of Control” of the Company
occurs while the Participant is in the employ of the Company or an Affiliate
prior to the time the shares of Restricted Stock vest and are paid, the
Restricted Stock shall become fully vested and all transfer restrictions thereon
shall lapse. For the purposes of this Section, a “Change of Control” shall be
deemed to have taken place if:

 

  1.2.1 a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases
or otherwise acquires shares of the Company after the date of grant that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company;

 

  1.2.2 a third person, including a “group” as defined in Section 13(d)(3) of
the Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the date of grant and as a result thereof
becomes the beneficial owner of shares of the Company having 35 percent or more
of the total voting power of the stock of the Company; or



--------------------------------------------------------------------------------

  1.2.3 as the result of, or in connection with any cash tender or exchange
offer, merger or other business combination, or contested election, or any
combination of the foregoing transactions, a majority of the Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the Board of Directors of the Company
before the date of such appointment or election.

 

  1.3 Retirement. If the Participant continues employment with the Company and
its Affiliates through the Participant’s Retirement Age (as defined below), the
Restricted Stock shall become fully vested and all transfer restrictions thereon
shall lapse on the attainment of such Retirement Age. For purposes of this
Section, “Retirement Age” means age 65.

 

  1.4 Prohibited Activities. Notwithstanding any other provision of these Terms
and Conditions or the Participant’s Restricted Stock Agreement, if the
Participant breaches the Company’s Code of Conduct (as amended from time to
time), then the Participant shall forfeit the right to any further vesting of
the Participant’s Restricted Stock and the Restricted Stock Agreement shall
immediately thereupon wholly and completely terminate.

 

2. Lapse of Rights upon Termination of Employment.

Upon termination of the Participant’s employment with the Company or an
Affiliate, and except as provided in Section 1 above, this Section 2 or any
employment-related agreement, the Participant shall forfeit any unvested
Restricted Stock. The Company may, in its sole discretion, which need not be
reasonably exercised, determine to vest non-vested Restricted Stock of the
terminating Participant on the date of termination.

 

3. Transfers of Employment; Authorized Leave.

 

  3.1 Transfers of Employment. Transfers of employment between the Company and
an Affiliate, or between Affiliates, shall not constitute a termination of
employment for purposes of the Restricted Stock Agreement.

 

  3.2 Authorized Leave. Authorized leaves of absence from the Company shall not
constitute a termination of employment for purposes of the Restricted Stock
Agreement. For purposes of the Restricted Stock Agreement, an authorized leave
of absence shall be an absence while the Participant is on military leave, sick
leave or other bona fide leave of absence so long as the Participant’s right to
employment with the Company is guaranteed by statute, a contract or Company
policy.

 

4. Withholding. To the extent the Participant has taxable income in connection
with the grant, vesting or payment of the Restricted Stock or the delivery of
shares of Company common stock, the Company is authorized to withhold from any
compensation payable to Participant, including shares of common stock that the
Company is to deliver to the Participant, any taxes required to be withheld by
foreign, federal, state, provincial or local law. By executing the Restricted
Stock Agreement, the Participant authorizes the Company to withhold any
applicable taxes.



--------------------------------------------------------------------------------

5. Non-transferability. No rights under the Restricted Stock Agreement shall be
transferable otherwise than by will, the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order (“QDRO”), and, except to the
extent otherwise provided herein, the rights and the benefits of the Restricted
Stock Agreement may be exercised and received, respectively, during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative or by an “alternate payee” pursuant to a QDRO.

 

6. Limitation of Liability. Under no circumstances will the Company be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.

 

7. Awards Subject to Plan. A copy of the Plan is included with the Restricted
Stock Agreement. The provisions of the Plan as now in effect and as the Plan may
be amended in the future (but only to the extent such amendments are allowed by
the provisions of the Plan) are hereby incorporated in the Restricted Stock
Agreement by reference as though fully set forth herein. Upon request to the
Secretary of the Company, a Participant may obtain a copy of the Plan and any
amendments.

 

8. Definitions. Unless redefined herein, all terms defined in the Plan have the
same meaning when used as capitalized terms in these Terms and Conditions.

 

9. Compliance with Regulatory Requirements. Notwithstanding anything else in the
Plan, the Restricted Stock received on the date of grant may not be sold,
pledged or hypothecated unless the Company is in compliance with all regulatory
requirements regarding registration of the Restricted Stock or common stock to
be issued under the terms of the Plan.

 

10. Stock Certificates. The Committee may also cause any certificates
representing shares of Restricted Stock to be imprinted with any legend which
counsel for the Company considers advisable with respect to the restrictions or,
if the shares of Restricted Stock are represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the shares of Restricted Stock as counsel for the Company considers necessary
or advisable.

 

11. No Deferred Compensation. The Restricted Stock under the Restricted Stock
Agreement is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Restricted Stock
Agreement shall be administered, construed and interpreted in accordance with
such intent.